                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


MARIA M. ROMAN,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-621-Orl-41LRH

FERNANDO LOPEZ and
WATERFORD LAKES WOMEN’S
HEALTH CENTER, INC.,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on the Joint Motion for Settlement Approval (“Motion,”

Doc. 34). United States Magistrate Judge Leslie R. Hoffman issued a Report and Recommendation

(Doc. 36), which recommends granting the Motion with one small modification. After a de novo

review of the record, and noting that the parties filed a Joint Notice of No Objection (Doc. 37), the

Court agrees with the analysis in the Report and Recommendation. Therefore, it is ORDERED

and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 36) is ADOPTED and CONFIRMED and

                made a part of this Order.

           2. The Joint Motion for Settlement Approval (Doc. 34) is GRANTED with the

                following modification to the Settlement Agreement (Doc. 34-1).

           1.   To the extent the modification provision of the Settlement Agreement (Doc. 34-1

                ¶ 11) purports to allow the Settlement Agreement to be modified without Court

                approval, it is STRICKEN.

           3. The Settlement Agreement is otherwise APPROVED.



                                             Page 1 of 2
           4. This case is DISMISSED with prejudice.

           5. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on April 3, 2020.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
